Case 1:16-cv-09517-LAK-KHP Document 136-5 Filed 10/23/18 Page 1 of 2




                   Exhibit E
    Case 1:16-cv-09517-LAK-KHP Document 136-5 Filed 10/23/18 Page 2 of 2



 Commercial Recording Division                                                                          Page 1of1




  Business Inquiry                                                                         fi·   MOME   U HELP
   Filing History

   Business Id                       Business Name
   1055734                          AU'.:.XBA Y, LLC

   Fifing        Filino             Effective •                            Volume   Volume Start
                                                       Filing Type                                      Pages#
   Number        Date/rime          DaterTime                              Type             Page
                 D&c 08, 20·11
   DGG-4452376
                 :3:00:00 F!Ji

  00045{12632

                 ,~8n   31,2D'l2·
                 El:SO: 14 /•.r\1

                                                             f3C:\·h   1
                                                        ..   ·-·-~--·-.




http://www.concord-sots.ct.gov/CONCORD/Publiclnquiry?eid=9748&businessID=1055734 1/31/2013


                                                                                      EB-00018700
